Citation Nr: 0511095	
Decision Date: 04/19/05    Archive Date: 04/27/05	

DOCKET NO.  03-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to July 30, 2002, for 
the grant of a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the benefit sought on 
appeal.  The veteran, who had honorable active service from 
February 1982 to June 1985, appeal that decision to the BVA, 
and the case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A rating decision dated in April 1997 denied a total 
evaluation based on individual unemployability, the veteran 
expressed disagreement with that decision and perfected his 
appeal, but withdrew his appeal by a statement received in 
May 2000.

3.  The veteran filed a claim for total evaluation based on 
individual unemployability due to service-connected 
disabilities on July 30, 2002, and a rating decision dated in 
January 2003 granted a total evaluation from the date of that 
claim.

4.  The veteran's service-connected disabilities were not 
shown to be of such a nature and severity as to preclude the 
performance of all types of substantially gainful employment 
prior to July 30, 2002.




CONCLUSION OF LAW

The requirements for an effective date prior to July 30, 
2002, for a total evaluation based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.155, 3.157, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§5103, 5103A (West 2002); 38 C.F.R. 
§3.159 (2004).

First, the VA has the duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, the 
January 2003 rating decision, as well as the Statement of the 
Case issued in connection with the veteran's appeal have 
notify him of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  The Board 
does acknowledge that the veteran was not provided a VCAA 
content-complying notice consistent with the requirements of 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159(b) in connection 
with his claim for an earlier effective date for the grant of 
a total evaluation based on individual unemployability due to 
service-connected disabilities, although the veteran was 
provided notice of the VCAA in connection with his original 
claim for a total evaluation based on individual 
unemployability.  However, such notice is not required in 
this case.

In this regard, the Board notes that the veteran raised the 
issue of an earlier effective date for the grant of a total 
evaluation in his Notice of Disagreement following the grant 
of the total evaluation by the January 2003 rating decision.  
In such situations, an opinion from the VA General Counsel 
indicates that further notice of the VCAA is unnecessary.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In that opinion, the 
General Counsel held that, "[i]f, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."  The Board 
is, of course, bound in its decisions by the precedent 
opinion of the Chief Legal Officer of the VA.  38 U.S.C.A. 
§7104(c); 38 C.F.R. §20.101(a).  Under the circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet App 112 
(2004); Quartuccio v. Principi, 16 Vet App 183 (2002.

Second, the VA has the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
were previously obtained and are associated with the claims 
file, as are treatment records identified by the veteran.  
While in most claims a VA examination is generally provided 
to a veteran, given that this claim involves a claim for an 
effective date for a total evaluation prior to July 30, 2002, 
a current evaluation is unnecessary since it would not aid in 
demonstrating the severity of the veteran's service-connected 
disabilities prior to that date.  Furthermore, the relevant 
and probative evidence in this case consists of medical 
records dated prior to that date and evidence of claims for 
VA benefits the veteran may have filed prior to July 20, 
2002.  That evidence is associated with the claims file.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.


Background and Evidence

A VA Form 21-8940 (Veterans Application for Increased 
Compensation Based on Unemployability) was received from the 
veteran in March 1997.  A rating decision dated in April 1997 
denied the veteran's claim for a total evaluation based on 
individual unemployability and in January 1998 the veteran 
expressed disagreement with the denial of individual 
unemployability.  A Statement of the Case was issued in 
January 1998 and the veteran filed a Substantive Appeal in 
February 1998.

In a statement from the veteran dated in April 1998 he stated 
that he wished to drop the appeal for individual 
unemployability, but not an appeal for an increased 
evaluation to 60 percent for his back disability.  A VA Form 
646 (Statement of Accredited Representative in Appealed Case) 
addressed the issue of individual unemployability, as well as 
the veteran's claim for an increased evaluation for his back 
disability.

A rating decision dated in May 2000 increased the evaluation 
for the veteran's back disability from 40 percent to 60 
percent and assigned a temporary total evaluation under the 
provisions of 38 C.F.R. §4.30 from September 23, 1996, to 
September 30, 1996.  In a statement from the veteran 
submitted through his representative in May 2000, the veteran 
stated that he was happy with the decision and that he wanted 
to drop all other appeals.

A statement from the veteran dated in January 2001 requested 
consideration of a claim for service connection for 
incontinence secondary to his service-connected back 
disability.  A statement from the veteran received in March 
2001 requested consideration of claims for service connection 
for an "erection instability and mental stress."  A statement 
from the veteran received in April 2001 indicated his desire 
to drop his claims for service connection for a mental 
disorder and impotency.

A rating decision dated in August 2001 granted service 
connection for a neurogenic bladder and assigned a 20 percent 
evaluation from December 15, 2000.  In September 2001 the 
veteran expressed disagreement with the September 2001 rating 
decision.  A rating decision dated in April 2002 granted a 20 
percent evaluation for the veteran's neurogenic bladder from 
September 6, 1996, and assigned a 30 percent evaluation from 
October 29, 2001.  A statement from the veteran dated in 
April 2002 indicated that he was dropping in his claim for an 
increased evaluation for his neurogenic bladder and his claim 
for an earlier effective date for that disability.

In a statement dated July 30, 2002, the veteran requested 
consideration of a claim for total evaluation based on 
individual unemployability due to his service-connected 
disabilities.  The veteran made reference to an April 2002 VA 
record that purported to order him to discontinue school due 
to his neurogenic bladder.  An April 2002 statement from a VA 
health care provider received in September 2002 indicated 
that the veteran was undergoing treatment for his bladder and 
it was requested that he be excused from school for now.

Records pertaining to a VA hospitalization of the veteran 
beginning on July 20, 2002, and extending to October 8, 2002, 
show the veteran was admitted with complaints of chest pain.  
During that hospitalization the veteran underwent a 
genitourinary evaluation, and a report of September 2002 VA 
urology clinic examination indicated that the veteran had 
been removed from schooling because he was unable to attend 
classes because of his constant problem with his urgency and 
voiding.  It was noted that this was a permanent condition 
and could not be treated surgically, and it was believed that 
the veteran's problems prevented him from being employed 
normally.  The note went on to explain that with this type of 
problem the veteran was not going to be able to be employed 
in the normal manner.

A VA Form 21-8940 received in September 2002 shows the 
veteran had completed two years of college and had 
occupational experience as an electronic bench technician and 
bus driver.  He reported that his disability affected full-
time employment and that he became too disabled to work in 
September 1996, but last worked full-time in February 1999.

A rating decision dated in January 2001 granted a total 
evaluation based on individual unemployability from July 30, 
2002, the date the veteran's claim was received.  In the 
veteran's Notice of Disagreement received from his former 
representative, reference was made to an earlier effective 
date for the grant of a total evaluation based on individual 
unemployability with reference to 38 C.F.R. §3.155 and §3.157 
pertaining to informal claims.  After the issuance of a 
Statement of the Case, the veteran explained in a statement 
accompanying his Substantive Appeal that he did formally 
withdraw his appeal for individual unemployability in May 
2000 after a conversation with the adjudicator who was 
handling his appeal.  He explained that he was informed that 
he could not be granted unemployability benefits because the 
medical evidence would not support it but that he would be 
granted a 60 percent evaluation for his back disability if he 
would be willing to drop his appeal for individual 
unemployability.  The veteran indicated that he did so and 
formally withdrew his appeal coached by the adjudicator 
making him believe that he could never receive the benefit on 
a local level.  The veteran stated that if he had known he 
could keep his appeal going and receive a 60 percent rating 
he would have done just that, but he was purportedly made to 
believe otherwise.


Law and Analysis

The veteran essentially contends that he was totally disabled 
prior to July 30, 2002, and should be assigned a total 
disability evaluation prior to that date.  More specifically, 
the veteran asserts that he was totally disabled at the time 
he withdrew a pending appeal for a total evaluation based on 
individual unemployability in May 2000, and that but for the 
incorrect information provided by VA personnel he would not 
have withdrawn that appeal.  Therefore, the veteran asserts 
that the effective date for a total evaluation should be 
based on his claim filed in 1997.  The veteran's former 
representative has made reference to informal claims and 
cited 38 C.F.R. §§ 3.155 and 3.157.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. §5101(a); 38 C.F.R. §3.151(a).  When a 
request is made by a person claiming or applying for, or 
expressing an intent to claim or apply for benefits under 
laws administered by the VA, the VA will furnish the 
appropriate form.  38 U.S.C.A. §5102(a); 38 C.F.R. §3.150(a).  
Furthermore, any communication or action, indicating an 
attempt to apply for one or more benefits under laws 
administered by VA from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§3.155(a).

In addition, a report of an examination or hospitalization 
which meets the requirements of 38 CFR §3.157, will be 
accepted as an informal claim for benefits.  38 C.F.R. 
§3.157(a).  Under 38 C.F.R. §3.157(b), once a formal claim 
for compensation has been allowed or a formal claim for 
compensation disallowed for the reasons that the service-
connected disability is not compensable in degree, receipt of 
a report of an examination or hospitalization by the VA be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  Furthermore, these provisions 
apply only when such records relate to examinations or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§3.157(b)(1).

As for effective date laws and regulations, unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication or a 
claim for increased compensation, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  38 U.S.C.A. 
§5110(a); 38 C.F.R. §3.400.  Further, the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that the increase in disability 
has occurred, if the application is received within one year 
of such date.  38 U.S.C.A. §5110(b)(2); 38 C.F.R. 
§3.400(o)(2).  However, the effective date of a claim 
received after a final disallowance is the date of receipt of 
a new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. §3.400(q)(1)(ii).

In this case, an April 1997 rating decision denied the 
veteran's claim for a total evaluation based on individual 
unemployability due to his service-connected disability.  At 
that time, the veteran's service-connected disability 
consisted of his back disability, which was evaluated as 40 
percent disabling.  The veteran expressed disagreement with 
that decision and after the issuance of a Statement of the 
Case, the veteran submitted a Substantive Appeal.  The RO 
subsequently increased the evaluation for the veteran's back 
disability from 40 percent to 60 percent, and in a statement 
dated in May 2000, the veteran stated that he was happy with 
the decision and desired to drop all other appeals.

The veteran then filed additional claims for service 
connection, including claims for service connection for 
incontinence, impotency and stress, but withdrew the claims 
for service connection for impotency and stress, and was 
eventually granted service connection for a neurogenic 
bladder by way of an August 2001 rating decision.  The 
veteran effectively expressed disagreement with the 
evaluation assigned for his bladder disability and the 
effective date of the award of compensation, and an April 
2002 rating decision addressed that disagreement 
satisfactorily by assigning a 20 percent evaluation for the 
veteran's neurogenic bladder from September 6, 1996, and a 
30 percent evaluation from October 29, 2001.

The evidence then reflects that the veteran was hospitalized 
at a VA medical facility between July and October 2002 with 
complaints of chest pain.  On the date of that hospital 
admission, July 30, 2002, the veteran requested consideration 
of a claim of a total evaluation based on individual 
unemployability due to the severity of his primary and 
secondary service-connected conditions.  At that time, the 
veteran made reference to a statement dated in April 2002 
from the urology clinic.  However, that statement, in and of 
itself, does not indicate that the veteran is unemployable as 
a result of his service-connected disabilities, but does 
request that the veteran be excused from school "for now."  
Nevertheless, during the hospitalization that began on July 
30, 2002, the veteran underwent a urology clinic examination 
that indicated that his bladder condition prevented him from 
being employed normally.  Based on the veteran's July 2002 
claim and the records of the veteran's hospitalization from 
July to October 2002, the RO granted the veteran's claim for 
a total evaluation based on individual unemployability 
effective July 30, 2002.  The Board now finds that the 
effective date chosen by the RO was correct.

At the outset, it is not disputed that the veteran filed two 
specific claims for a total disability evaluation, one in 
March 1997 and the other in July 2002.  It is also not 
disputed that the veteran withdrew his claim for a total 
evaluation based on individual unemployability in May 2000, 
indicating at the time that he was happy with the increase in 
his disability evaluation and requesting that all appeals be 
dropped.  However, he is now contending that he was convinced 
by an adjudicator to drop his claim for a total evaluation.  
In this regard, the Board would simply note that the 
veteran's request to withdraw his appeals in May 2000 was 
forwarded to the VA through his representative and thus, the 
Board assumes, that the decision to drop his appeals in May 
2000 was a fully informed decision and represented his desire 
at that time.

The veteran's next claim for a total evaluation based on 
individual unemployability filed in July 2002, making 
reference to an April 2002 statement that pertained to a 
temporary excuse from school at that time, and was 
accompanied by a VA hospitalization dated between July and 
October 2002.  That hospitalization included a report of a VA 
examination that contained an opinion that the veteran was 
essentially unemployable as a result of his bladder disorder.  
That statement represented the first medical opinion that the 
veteran was unemployable as a result of either one or both of 
his service-connected disabilities.

The Board has reviewed the medical evidence dated between the 
April 1997 rating decision and the veteran's July 2002 claim 
but finds that there does not appear to be any medical 
opinion which indicates that the veteran is unemployable as a 
result of his service-connected disabilities prior to the 
date of his July 2002 VA hospitalization.  The Board 
acknowledges that the veteran met the percentage requirements 
for a total evaluation based on individual unemployability 
once the disability evaluation for his back was increased 
from 40 percent to 60 percent by the May 2002 rating 
decision, under 38 C.F.R. §4.16(a).  However, the veteran is 
not only required to meet certain percentage requirements 
with respect to the evaluation of disabilities, there must 
also be evidence that he be unable to secure or follow 
substantially gainful employment as a result of his service-
connected disability or disabilities.  There was simply no 
evidence of record at the time of the April 1997 rating 
decision or the date the veteran withdrew his appeal in May 
2000 that indicated that the veteran was unable to work as a 
result of his service-connected disability.  Similarly, 
between the date the veteran withdrew his appeal in May 2000, 
and the date he reopened his claim in July 2002, there was 
also no evidence that the veteran was unemployable as a 
result of his service-connected disabilities.  Therefore, the 
Board concludes that an effective date prior to July 30, 
2002, for the grant of a total evaluation based on individual 
unemployability is not established.


ORDER

An effective date prior to July 30, 2002, for the grant of a 
total evaluation based on individual unemployability due to 
service-connected disabilities is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


